Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8 and 15-25 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Morley etal.(US 20110158920) in view of Annat et al. (US 20130190278) and further in view of Folan (US 20170100357) and mazzone et al. (US 20100291226).
Morley et al. teaches a method of producing a composition from an oleogel comprising at least one oily agent gelled with at least one cellulose polymer, and mixing oleogel with an aqueous gel comprising poloxamer.  See the abstract. The oleagel is emulsified, wherein the dispersed phase is liquid and the oily phase is the continuous phase.  See Para [0004].  The use of cellulose polymer as a gelling agent is taught in Para [0026].  The concentration of ethyl cellulose is taught in Para [0032].  The use of the plant oils is taught in Para [0028].  The use of poloxamer is taught in Para [0056] and [0058].  The use of oleogel  and aqueous gel in different parts of the body, such as eye is taught in Para [0094].  The use of pharmaceutical active agents, such as , vancomycin, timolol, dexamethasone is taught in Para [0116], [0119] and [0122].  The pharmaceutical use is taught in para [0106] and claim 52.  Morley makes clear that the claimed oleogel and emulsified oleogel in combination with water is old and well known.  Morley differs from the claimed invention is specifically teaching the use of oleogel in ophthalmic field for the treatment of different ophthalmic disorders by injection, the use of octanoic acid and soybean oil.  Annat et al. teaches a composition for the treatment of ocular inflammatory disorders, which can be in an oleogel.  See para [0094].  The treatment of conditions, such as uveitis, diabetic retinopathy, macular degeneration, dry eye syndrome and conjunctivitis is taught in Para [0016] and [0036].   The composition is used by topical and injectable.  See Para [0099].  The intraocular administration is taught in Para [0017 and [0101].   The addition of pharmaceutical active agents, such as dexamethasone, cyclosporine, triamcinolone and antimicrobial agents is taught in Para [0113] and [0162]. The use of poloxamer and cellulose derivatives is taught in Para [0102]. Folan teaches the antimicrobial activity of free fatty acids, such as caprylic acid (octanoic acid).  See claims 1 and 2.  The use of caprylic acid for the treatment of the infection of the eye is taught in claim 12.   Mazzone et al. teaches the use of soy oil for ophthalmic use as old and well known. See the claims.  It would have been obvious to a person skilled in the art to use the composition of Annat et al. in the oleogel of Morley et al., considering that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617